CATHODE MATERIALS FOR SECONDARY BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/12/2022:
Claims 1, 6, and 7 have been amended; claims 8 and 11 have been canceled. No new matter has been entered.
Previous rejection under 35 USC 112(b) has been withdrawn due to amendment.
Previous rejections under 35 USC 102/103 and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Sun is directed to a cathode active material having a reversed Co gradient as compared to the present claims. Sun, at col. 5, 6' paragraph, expressly discloses "[t]he present invention is characterized that...the Co concentration becomes decreased at the surface so as to obtain higher stability" (emphasis added). Therefore, in contrast to the Examiner's assumption, Co, Mn, and Ni in Sun's claims are not interchangeable, and, in fact, Sun teaches away from the claimed cathode active material wherein the Co concentration increases along the vector radius (from center to surface).
Column 5, 8th paragraph. In the Ni/Co/Mn aqueous solution for forming the surface part of Sun's cathode particles, only 2% of the metals are Co, while the core portion is 20%-30% Co. See id., Column 9, Table 1. Therefore, Sun fails to teach or suggest the claimed cathode active material wherein a surface composition comprises at least 50% Co.”
The Examiner respectfully traverses. While this is the case, the prior art must be considered as a whole. Claim 3 discloses wherein the concentration of the M2 is increased with continuous concentration gradient from the center part to the surface part; and the concentration of the M3 is decreased with continuous concentration gradient from the center part to the surface part. Further, claim 6 discloses wherein the M1 is Mn (constant), the M2 is Co (increases) and the M3 is Ni (decreases). This is still a possibility in Sun. There are no teachings in Sun disclosing the Co increasing bringing deleterious results.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (US 2014/0027670 A1).
Regarding claims 1-4, and 10, Sun et al. teach a cathode active material (Abstract) comprising: a core portion comprising Li1+β(NixMnyCoz)M1O2; and a surface portion comprising Li1+β (Nix′Mny′Coz′)M2O2; or a core portion comprising Na1+β(NixMnyCoz) M1O2; and a surface portion comprising Na1+β(Nix′Mny′Coz′)M2O2; wherein: M1 represents a core composition comprising of Ni, Mn, and/or Co or a combination of at two of thereof; 0.5≤α<1, 0≤x≤1, 0≤y≤0.5, 0≤z≤1, 0≤x′≤0.5, 0≤y′≤0.5, 0.5≤z′≤1, −0.1≤β≤0.1, and −0.1≤β’≤0.1; the sum of x, y and z is 0.9-1.1, and the sum of x′, y′ and z′ is 0.9-1.1 (Claim 1 discloses a positive electrode active material for a lithium secondary battery, a positive electrode active material with whole particle concentration gradient for a lithium secondary battery, wherein the concentration of a metal making up the positive electrode active material for a lithium secondary battery shows continuous concentration gradient in the entire region, from the center part to the surface part of the particle, which comprises: the center part expressed by the following formula 1; and the surface part expressed by the following formula 2, wherein the concentration of the M1 is constant from the center part to the surface part; and the concentration of the M2 and the concentration of the M3 have continuous concentration gradient from the center part to the surface part. Lia1M1xM2y1M3z1M4wO2+δ  [Formula 1] Lia2M1xM2y2M3z2M4wO2+δ  [Formula 2] (in the formulas 1 and 2, M1, M2 and M3 are selected from the group consisting of Ni, Co, Mn and a combination thereof; M4 is selected from the group consisting of Fe, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, B and a combination thereof; 0<a1≦1.1, 0<a2≦1.1, 0≦x≦1, 0≦y1≦1, 0≦y2≦1, 0≦z1≦1, 0≦z2≦1, 0≦w≦0.1, 0.0≦δ≦0.02, 0<x+y1+z1≦1, 0<x+y2+z2≦1, and y1≦y2, z2≦z1.);
the cathode active material comprises particles having a vector radius defined from a core of each particle to the surface of each particle (Abstract and claim 1 disclose a concentration gradient from core to surface.)
the surface composition comprising at least 50% Co, (0≦x≦1, 0≦y1≦1, 0≦y2≦1, 0≦z1≦1, 0≦z2≦1 which represent Co, Ni, and Mn which can be between 0 and 1.). Sun further teaches the addition of a dopant material comprising a transition metal (See materials for M4 in claim 1.); and wherein the Co concentration in My continuously increases along the vector radius of each particle (Claim 3 discloses wherein the concentration of the M2 is increased with continuous concentration gradient from the center part to the surface part; and the concentration of the M3 is decreased with continuous concentration gradient from the center part to the surface part. Further, claim 6 discloses wherein the M1 is Mn (constant), the M2 is Co (increases) and the M3 is Ni (decreases).).
However, Sun et al. do not teach the cathode comprising spherical morphology or wherein a structure of M2 may be a composite structure and comprises a rock-salt or disordered rock-salt phase.
MPEP 2112.01    Composition, Product, and Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 5 and 6, Sun et al. teach the cathode material of claim 1. However, they do not teach wherein the cathode active material comprises a particle having a generally spherical morphology and a vector radius defined thereby or wherein the composite structure of M2 comprises the rock-salt or disordered rock-salt phase near a surface of the particle, and, optionally, a layered structure and/or a spinel structure nearer a central portion of the particle.
MPEP 2112.01    Composition, Product, and Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Sun et al. teach the cathode material of claim 2, wherein the Ni concentration is constant or partly/continuously decreased along the vector radius, the Mn concentration is constant or partly/continuously decreases or increases nearer the surface of the particle (Claim 3 discloses wherein the concentration of the M2 is increased with continuous concentration gradient from the center part to the surface part; and the concentration of the M3 is decreased with continuous concentration gradient from the center part to the surface part. Further, claim 6 discloses wherein the M1 is Mn (constant), the M2 is Co (increases) and the M3 is Ni (decreases).)
Regarding claim 9, Sun et al. teach the cathode active material of claim 7, wherein a concentration of any metals change by one or more slopes (See figs. 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0027670 A1) as applied to claim 1 above, and further in view of Wu et al. (US 2016/0260965 A1).
Regarding claims 12 and 13, Sun et al. teach the cathode active material of claim 5. However, they do not teach further comprising a surface coating on the particle; wherein the surface coating comprises a metal oxide, a metal fluoride, a metal phosphate, a conductive carbon coating, a conductive polymer (such as PEDOT), or a combination of any two or more thereof.
Wu et al. teach a coated lithium metal oxide cathode (Abstract) which further comprises a surface coating on the particle; wherein the surface coating comprises a metal oxide, a metal fluoride, a metal phosphate, a conductive carbon coating, a conductive polymer (such as PEDOT), or a combination of any two or more thereof (Abstract, claims 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Wu in order to improve cycle life and safety.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729